In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of the motion of relator, Optimum Technology, to clarify this court’s order permitting William Cargile to intervene or, in the alternative, to strike William Cargile’s counterclaim and'motion to quash or for protective order,
IT IS ORDERED by the court that relator’s motion to strike the counterclaim be treated as a Civ.R. 12(B)(1) motion to dismiss for lack of jurisdiction to which intervenor shall have until February 6, 1995, to file a response.
IT IS FURTHER ORDERED by the court that a conditional protective order staying the depositions set for February 2, 1995, and February 3, 1995, is granted, pending this court’s ruling on the motion to dismiss the counterclaim for lack of jurisdiction.